DOWNEY, Judge.
Appellants sued appellees for specific performance of an option contract and in the alternative for damages for breach of contract.
Of the essence of appellants’ claim is the charge that appelleeS-optionors fraudulently conveyed the property in question to a corporation which is their alter ego for the specific purpose of defeating the option contract. We find the issues raised by the pleadings have not been dispelled by the affidavits filed pro and con on the motion for summary judgment. This case is strikingly similar to Krantz v. Donner, Fla. App.1973, 285 So.2d 699, the subject matter of which involved the same defendants, the same property, and the same type of contract; therefore the same result is indicated here.
Accordingly, the summary final judgment appealed from is reversed and the cause is remanded for further proceedings.
WALDEN, J., concurs.
CROSS, J., dissents with opinion.
CROSS, Judge